Citation Nr: 0603946
Decision Date: 03/08/06	Archive Date: 06/16/06


BOARD OF VETERANS APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420


 

DOCKET NO.  03-28 341	)	DATE MAR 08 2006
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


ORDER


The following corrections are made in a decision issued by the Board in this case on February 10, 2006:

On page 7, third paragraph, fourth sentence, interstitial fibrosis and pleural calcification is corrected to read, low back disorder.



		
	James L. March
	Veterans Law Judge, Board of Veterans Appeals


Citation Nr: 0603946	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  03-28 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel 


INTRODUCTION

The veteran served on active duty from February 1971 to 
November 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of  
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.

In September 2003, the veteran presented testimony before the 
undersigned Veterans Law Judge at the RO.


FINDING OF FACT

The veteran has a low back disorder attributable to service.


CONCLUSION OF LAW

The criteria for service connection for a low back disorder 
have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.306, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that, given the favorable action taken herein 
with respect to the claim of service connection for a scar of 
the right forearm, no further notification or development 
action is necessary under the Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2005).




I. Factual Background

The veteran's service medical records demonstrated that he 
was hospitalized on February 10, 1972, due to injuries 
incurred in a motorcycle accident.  The veteran was traveling 
approximately 30 miles an hour when he hit the bumper of a 
parked car.  This resulted in a laceration of the forehead 
and the right knee, contusions and generalized trauma.  On 
February 11, 1972, the veteran was discharged from the 
hospital.  At that time, he ambulated well and his condition 
appeared satisfactory.  The veteran was discharged to duty 
and his sole instruction was to go to his aid station in five 
days to have his sutures removed.  The veteran's October 1973 
discharge examination noted that the veteran had a history of 
occasional back muscle spasms, not considered disabling, and 
that the March 1972 head injury was not significant.  

Treatment records from Memorial Medical Center demonstrated 
that the veteran was treated for persistent low back strain, 
in March 1974.  The veteran was admitted to the emergency 
room in moderate acute distress due to persistent low back 
pain.  Severe lumbosacral muscle spasm was noted with pain on 
all movements.  There was also limitation of motion in the 
lower extremities due to pain in the back.  Following his 
release form the emergency room, he was referred to Dr. 
Bosquez who recounted that the veteran was treated for severe 
progressive low back strain, after an accident.  At that 
time, x-rays of the lumbosacral spine were negative.  On 
March 22, 1974, the veteran was diagnosed as having an acute 
lumbosacral strain.  In October 2002, Dr. Bosquez affirmed 
that he treated the veteran in March 1974 for back pain from 
an injury.  He did not indicate as to how the veteran was 
injured.

Treatment records from Dr. Martin demonstrated complaints of 
low back pain and left knee pain in April and August 1988.  
At that time, the veteran had slipped while exiting a 
swimming pool.  In February 1990, the veteran was knocked 
unconscious when a 600 pound cabinet hit the back of his 
head.  This resulted in stiffness in the neck, shoulders, and 
low back.  In October 1992, the veteran received treatment 
for left low back pain with sciatica.  In January 1993, the 
veteran was treated for a back injury incurred when he lifted 
a box weighing 8-12 pounds and twisted to the right.  At that 
time, the veteran reported a long history of multiple back 
problems, some dating back to military service.  The veteran 
was diagnosed as having lumbosacral spasms.

In September 1993, the veteran was scheduled for a VA 
examination.  The veteran's primary subjective complaint was 
lumbosacral pain.  Examination revealed no spine tenderness 
to palpation and full range of motion.  There was no sensory 
impairment to the lower extremities.  X-rays demonstrated 
minimal degenerative changes at the L5-S1.  The examiner's 
diagnostic impression was history of lumbosacral injury with 
recurrent episodes of lumbosacral pain, but without history 
of or clinical evidence to suggest any lower extremity 
radiculopathy. 

Several lay statements from fellow servicemen were received 
in September 2002.  One stated that the veteran was injured 
when he was struck by a car while riding his motorcycle, and 
he returned to the barracks with stitches in his forehead and 
a back injury.  Another statement alleged that the veteran 
had chronic back problems during and after his period of 
service; however, he did not know how the veteran was 
originally injured.

In April 2001, the veteran underwent a lumbar myelogram and 
was diagnosed as having severe congenital spinal stenosis 
accentuated by slight disc protrusions beginning at L3-4.

In August 2003, Dr. Carmichael submitted a statement to 
effect that he had treated the veteran between 1975 and 1979 
for back problems and that the veteran's back problems were 
more likely than not related to a motorcycle accident in 
March 1972.  No treatment records were available.

In October 2004, the veteran submitted to an additional VA 
examination.  Based on his physical examination and a review 
of the claims folder, the examiner diagnosed the veteran as 
having congenital spinal stenosis with degenerative disc 
disease, facet atrophy and lower extremity radiculopathy, 
post lumbar laminectomy decompression/discectomy, with 
residual left lower extremity radiculopathy.  The examiner 
noted that there was no documentary evidence of a back injury 
in service, except for a history note of muscle spasms on the 
separation physical examination.  With respect to treatment 
subsequent to the motorcycle accident, the examiner noted 
that the  hospital admission records made no notation of a 
back injury and the veteran was returned to duty without 
limitations.  There was also no indication that the March 
1974 treatment report was referring to the February 1972 
motorcycle accident.  The examiner noted that post-service 
medical records identified other injuries and conditions as 
the etiology of the veteran's current low back disorder.  He 
noted that Dr. Carmichael provided no rationale for his 
opinion and no documentary or chronological evidence of the 
care provided.  The examiner concluded that there was no 
documentary evidence to suggest or support a causal 
relationship between the veteran's motorcycle accident in 
service and his current low back disorder.  

In June 2005, the VA examiner submitted an addendum to his 
October 2004 examination report, after having reviewed the 
Social Security Administration records. The examiner opined 
that the new documentation reaffirmed his conclusion that 
post-service aggravation of a congenital disorder was the 
etiology for the veteran's current back disorder and there 
remained no documentary evidence of hospitalization in or 
immediately after service for a back disorder. 

In September 2005, the veteran presented testimony before the 
undersigned Veterans Law Judge.  He alleged that he injured 
his forehead, left knee, back, and shoulder in the February 
1972 motorcycle accident.  Upon his release from the 
hospital, he stated he was prescribed with muscle relaxers 
and a wooden cane.  He stated that he also received treatment 
in June 1972 because he had pain in the left side of his back 
and down his leg.  At that time, he contended, he was treated 
with Demoral, muscle relaxers, and prescribed 10 days' bed 
rest.  He alleges, he again received treatment for a back 
disorder in February 1973.  Post-service, the veteran 
alleged, he received treatment in December 1973, less than 90 
days after his discharge.  


II. Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including arthritis, become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (2005).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  Moreover, 
the Court has held that where a service-connected disability 
causes an increase in, but is not the proximate cause of, a 
nonservice-connected disability, the veteran is entitled to 
service connection for that incremental increase in severity 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

III. Analysis

The veteran seeks service connection for a low back disorder.  
The veteran alleges that his current low back disorder is 
attributable to an in-service motorcycle accident.  Upon 
review of the medical evidence of record, the Board finds 
that service connection is warranted for a low back disorder.

The Board concedes that the veteran was injured, in February 
1972, when his motorcycle hit a parked car.  Lay statements 
corroborate that the veteran experienced back difficulties 
during his period of service.  Additionally, the October 1973 
discharge examination noted a history of muscle spasms.  
Moreover, shortly after his period of service, in March 1974, 
the veteran received treatment for an acute lumbosacral 
strain.  At that time, it was noted that the veteran had 
severe progressive low back pain due to an injury.  

As noted above, under the benefit-of-the-doubt rule, for the 
veteran to prevail, there need not be a preponderance of the 
evidence in his favor, but only an approximate balance of the 
positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  Gilbert, 1 Vet. App. at 54.  Given 
the evidence set forth above, such a conclusion cannot be 
made in this case.  Rather, the evidence is deemed to be at 
least in relative equipoise as to whether the veteran's 
current interstitial fibrosis and pleural calcification is 
related to service.  Thus, service connection for a low back 
is warranted.


ORDER

Service connection for a low back disorder is granted.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs





